Citation Nr: 1712971	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  09-50 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lung disorder, including chronic obstructive pulmonary disease (COPD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to April 1989, from June 2005 to August 2006, and from May 2010 to March 2011.
This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In June 2015, the Veteran testified at a Travel Board hearing at the RO before a Veterans Law Judge, who is no longer employed at the Board.  A transcript of that proceeding is associated with the record.

In September 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran testified at a June 2015 Travel Board hearing at the RO before a Veterans Law Judge.  Thereafter, the Veteran was notified that the Veterans Law Judge who conducted the June 2015 Travel Board hearing was no longer employed by the Board, and the Veteran was given an opportunity to appear for another hearing.  In a March 2017 statement, the Veteran requested another Travel Board hearing.  Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.703, 20.704 (2016).  In light of the above, and because the RO schedules Travel Board hearings, a remand of this claim is necessary to afford the Veteran her requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO in accordance with applicable procedures.  Inform the Veteran that if she subsequently decides she does not want a hearing, she should withdraw the hearing request in writing to the RO.  Thereafter, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

